Citation Nr: 0730594	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a chronic 
disability manifested by foot pain.

3.  Evaluation of hemorrhoids rated as non-compensable prior 
to February 28, 2004.

4.  Evaluation of hemorrhoids, currently rated as 10 percent 
disabling.

5.  Entitlement to a total disability evaluation due to 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2002 and March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The entitlement to service connection for arthritis and a 
chronic disability manifested by foot pain, and entitlement 
to TDIU addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.


FINDING OF FACT

The veteran's internal and external hemorrhoids are 
characterized regular bleeding, with no evidence of anemia or 
anal fistula.



CONCLUSIONS OF LAW

1.  Prior to February 28, 2004 hemorrhoids were 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2007).

2.  The criteria for a rating in excess of 10 percent for 
hemorrhoids, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased rating for hemorrhoids.  In a VCAA 
letter of October 2004 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until a letter of 
January April 2006.  However, the lack of timeliness is not 
prejudicial to the appellant because his claim is denied.  
The Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded a Travel Board hearing.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA outpatient treatment records dated from December 1994 to 
July 1996 note treatment for and complaints of bleeding 
hemorrhoids.

A VA examination report of April 2002 notes that the veteran 
reported having good sphincter control.  He denied any 
history of recent fecal leakage or involuntary bowel 
movements and denied currently using a pad.  He reported an 
episode of fecal incontinence in 1985 to 1987.  He denied 
ever having a thrombosed hemorrhoid but described a history 
of bleeding hemorrhoids as recently as January 2002 which 
occurred for 10 days.  He did not seek medical attention at 
the time.  Examination noted that the veteran did not have a 
colostomy, evidence of fecal leakage or anal fissures, and he 
denied ever receiving iron replacement or blood transfusion 
for blood loss.  Physical examination noted two external 
hemorrhoids without thrombosis or evidence of bleeding.  
Digital examination of the rectal vault revealed no obvious 
mass or deformity.  There was no evidence of anal fissure.  
There was discomfort noted in the veteran on examination.  
Stool was brown, guaiac negative.  

VA outpatient treatment records of May 2003 note rectal 
bleeding in the problem list.  

VA outpatient treatment records of April 2003 note that the 
veteran underwent a colonoscopy.  The report noted that the 
ileum was normal.  There were multiple small-mouthed 
diverticula in the sigmoid colon, in the descending colon, 
the transverse colon, the ascending colon and in the cecum.  
Hemorrhoids with no bleeding were found.  There were three 
sessile polyps with no bleeding in the sigmoid colon.  

A sigmoidoscopy report of February 2004 notes that the 
veteran had bleeding external and internal hemorrhoids.  

In February 2004 there was a report of large internal and 
external hemorrhoids and a referral for surgical treatment 
was requested.

Staged Evaluation

In December 2001 the veteran filed a claim for an increased 
evaluation for hemorrhoids.  In a rating decision of May 2002 
the RO continued the veteran's evaluation as 0 percent 
disabling under Diagnostic Code 7336.  Via a rating decision 
of April 2005, the RO increased the evaluation to 10 percent 
disabling effective February 28, 2004.  

The RO has assigned a staged rating, based upon the report of 
a VA examination dated February 28, 2004.  Clearly a staged 
rating may be assigned when appropriate.  Regulations 
establish that different examiners, at different times, will 
not describe the same disability in the same language.  It is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history.  When any change in evaluation is to be made the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in thoroughness of the examination.  See 
38 C.F.R. §§ 4.2, 4.13.

The Board notes that the veteran has been consistent with his 
reports that he suffers from bleeding hemorrhoids on a 
regular basis.  At the April 2002 VA examination he reported 
a period of bleeding lasting 10 days in January 2002.  At the 
Travel Board hearing of April 2007, the veteran testified 
that he has regular bleeding from his hemorrhoids, that it is 
spontaneous and you never know when it is going to happen and 
that it happens about three times a month.  Throughout the 
appeal period, the veteran has asserted that his service-
connected hemorrhoids bled on a regular basis.  The veteran 
is competent to report that he experiences regular bleeding 
from his hemorrhoids.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  While the April 2002 and April 2003 examinations did 
not find bleeding hemorrhoids, the February 2004 examination 
found evidence of bleeding hemorrhoids and VA outpatient 
treatment records did note complaints of rectal bleeding.  
However, there is nothing in the February 2004 sigmoidoscopy 
report that reflects that the veteran's hemorrhoids magically 
became worse on the day of the examination.  Furthermore, the 
Board finds that the veteran has been consistent in his 
reports of bleeding hemorrhoids and his accounts of the 
regular bleeding to be credible.

In essence, the Board is unconvinced that there was a 
material change in the veteran's level of disability of the 
service connected hemorrhoids during the appeal.  Rather, it 
was more a timing issue with regards to the examinations.  
While the veteran was not bleeding from his hemorrhoids at 
the time of the April 2002 examination, he was bleeding at 
the time of the February 2004.  However, that does not mean 
he did not regularly have bleeding hemorrhoids prior to 2004.  
Accordingly, the Board finds that a uniform evaluation rather 
than a staged evaluation is warranted.  Therefore, the issue 
at hand is whether the veteran is entitled to an evaluation 
in excess of 10 percent disabling.  

The veteran's hemorrhoids are rated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic code 7336.  As noted 
above, external or internal hemorrhoids, with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent rating.  A 10 percent evaluation is assigned for 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For mild or moderate hemorrhoids, a 0 percent rating is 
warranted.  Diagnostic Code 7336.  

After a careful review of the evidence of record, the Board 
finds that the veteran's disability does not warrant a higher 
evaluation.  To warrant a higher evaluation the competent 
evidence must show that the veteran is experiencing external 
or internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  While the veteran has 
consistently reported regularly bleeding hemorrhoids, there 
is no competent evidence of anemia or fissures.  None of the 
treatment records or the VA examination note any anemia or 
fissures, nor has the veteran alleged that he has experienced 
either anemia or fissures.  Therefore, the Board finds that 
the competent evidence of record is against a higher 
evaluation under Diagnostic Code 7336.


ORDER

Entitlement to a 10 percent rating for hemorrhoids prior to 
February 28, 2004 is granted subject to the law and 
regulations governing the payment of monetary  benefits. 

An evaluation in excess of 10 percent disabling for 
hemorrhoids, is denied.  


REMAND

In regards to the claims for service connection for arthritis 
and a chronic condition manifested by foot pain, the Board 
further notes that the VCAA requires that VA assist in 
obtaining relevant records when such records have been 
identified.  See 38 U.S.C.A. §  5103A.  When the record 
contains sufficient evidence to identify and locate the 
necessary evidence, the VA is required to assist the claimant 
by requesting the evidence directly from the source.  
38 C.F.R. § 3.159(c)(1).  At the April 2007 Travel Board 
hearing, the veteran testified that he was treated for his 
arthritis and foot pain in 1982 within a few months of being 
discharged form service at the Malcolm Randall Hospital in 
Gainesville, Florida.  The record does not contain any 
treatment records from 1982 nor is there evidence that they 
were requested.  These medical records should be obtained in 
accordance with the directives of the VCAA.

In regard to the claim for TDIU, the Board notes that the 
VCAA requires that VA afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is 
obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Porcelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  When medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 
In Friscia, the United States Court specifically stated that 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service- connected disability has on his ability 
to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2004); 
Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

In this case the veteran is seeking TDIU.  As the Travel 
Board hearing of April 2007 the veteran testified that he was 
basing his claim for TDIU only on his already service 
connected disabilities.  Social Security Agency (SSA) 
documents of November 1998 note that the veteran was found to 
be unemployable due to severe impairments including diabetes 
mellitus with possible neuropathy, degenerative disc disease 
C6-7 and L4-5, osteoarthritis of the right knee, degenerative 
changes acromioclavicular joint, and depression.  The veteran 
is currently service connected for diabetes mellitus, Type 
II; hypertension; tinnitus; peripheral neuropathy of the 
right and left lower extremities; hemorrhoids; bilateral 
hearing loss; tinea curis; tinea pedis; and impotence.  He is 
seeking service connection for arthritis and a chronic 
disability manifested by foot pain.  The SSA documents note 
that the veteran is unemployable based on service connected 
and non-service connected disabilities.  Furthermore, while 
the veteran has undergone VA examinations the examiners have 
not provided an opinion concerning the impact the veteran's 
service-connected disabilities have on his ability to secure 
and maintain gainful employment.  The Board finds that the 
veteran should be afforded an appropriate VA examination to 
determine whether he is unable to secure or maintain gainful 
employment as a result of his service- connected 
disabilities.  See Friscia, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request VA 
outpatient treatment records from the 
Malcolm Randall Hospital in 
Gainesville, Florida for the year 1982.

2.  The AOJ should schedule the veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected compensable disabilities on 
his employability.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran is unable to secure or maintain 
substantially gainful employment solely 
as a result of his recognized 
disabilities, including the diabetes 
mellitus, Type II, hypertension, 
tinnitus, peripheral neuropathy of the 
tight and left lower extremities, 
hemorrhoids, bilateral hearing loss, 
tinea pedis, tinea curis, and 
impotence.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


